Exhibit AMENDED AND RESTATED UNITHOLDER RIGHTS PLAN AGREEMENT BETWEEN ENERPLUS RESOURCES FUND and COMPUTERSHARE TRUST COMPANY OF CANADA as Rights Agent Dated as of May 9, 2008 (amending and restating the Amended and Restated Unitholder Rights Plan Agreement dated as of April 12, 2005) TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 1.1 Definitions 2 1.2 Currency 13 1.3 Acting Jointly or in Concert 13 1.4 Control 13 1.5 Holder of Rights and Trust Units 14 1.6 References to this Agreement 14 ARTICLE 2 THE RIGHTS 2.1 Legend on Trust Unit Certificates 14 2.2 Initial Exercise Price; Exercise of Rights; Detachment of Rights 15 2.3 Adjustments to Exercise Price; Number of Rights 17 2.4 Date on Which Exercise is Effective 20 2.5 Execution, Authentication, Delivery and Dating of Rights Certificates 20 2.6 Registration, Registration of Transfer and Exchange 21 2.7 Mutilated, Destroyed, Lost and Stolen Rights Certificates 21 2.8 Persons Deemed Owners 22 2.9 Delivery and Cancellation of Certificates 22 2.10 Agreement of Rights Holders 22 ARTICLE 3 ADJUSTMENTS TO THE RIGHTS INTHE EVENT OF CERTAIN TRANSACTIONS 3.1 Flip-in Event 23 ARTICLE 4 THE RIGHTS AGENT 4.1 General 24 4.2 Merger, Amalgamation or Consolidation or Change of Name of Rights Agent 25 4.3 Duties of Rights Agent 26 4.4 Change of Rights Agent 27 4.5 Indemnity 28 ARTICLE 5 MISCELLANEOUS 5.1 Redemption and Termination 28 - i - TABLE OF CONTENTS (continued) Page 5.2 Expiration 30 5.3 Issuance of New Rights Certificates 30 5.4 Supplements and Amendments 30 5.5 Fractional Rights and Fractional Trust Units 32 5.6 Rights of Action 32 5.7 Holder of Rights Not Deemed a Unitholder 32 5.8 Notice of Proposed Actions 33 5.9 Notices 33 5.10 Costs of Enforcement 34 5.11 Successors 34 5.12 Benefits of this Agreement 34 5.13 Descriptive Headings 34 5.14 Governing Law 34 5.15 Language 34 5.16 Counterparts 35 5.17 Severability 35 5.18 Effective Date 35 5.19 Unitholder Review 35 5.20 Regulatory Approvals 35 5.21 Declaration as to Non-Canadian and Non-U.S. Holders 36 5.22 Determinations and Actions by the Board 36 - ii - AMENDED AND RESTATED UNITHOLDER RIGHTS PLAN AGREEMENT THIS AMENDED AND RESTATED UNITHOLDER RIGHTS PLAN AGREEMENT made as of the 9th day of May, 2008 (amending and restating the Amended and Restated Unitholder Rights Plan Agreement dated as of April 12, 2005). BETWEEN: ENERPLUS RESOURCES FUND, a trust created under the laws of Alberta (hereinafter referred to as the "Fund") OF THE FIRST PART - and - COMPUTERSHARE TRUST COMPANY OF CANADA, a trust company incorporated under the laws of Canada (hereinafter referred to as the "Rights Agent") OF THE SECOND PART WHEREAS the Fund and CIBC Mellon Trust Company, the predecessor to the Rights Agent, entered into an agreement dated March 5, 1999, as amended and restated on each of April 25, 2002 and April 12, 2005, respecting a unitholder rights plan (the "Original Plan") that would be effective at the latest until the close of business on the date on which the 2008 annual meeting of the unitholders of the Fund terminates unless a resolution ratifying the continued existence of the Original Plan was approved by the Independent Unitholders (as defined in the Original Plan); AND WHEREAS the Independent Unitholders passed such resolution at the annual general and special meeting of unitholders of the Fund held on May 9, 2008; AND WHEREAS the Board of Directors (the "Board") of EnerMark Inc. (the "Corporation") has determined that it is advisable to continue the rights plan by adopting an amended and restated unitholder rights plan to take effect immediately upon receipt of approval of the Independent Unitholders, and to effect the continued distribution of rights under the Original Plan as further amended and restated herein (the "Rights Plan") to ensure, to the extent possible, that all unitholders of the Fund are treated fairly in connection with any take-over offer or bid for the trust units of the Fund, and to ensure that the Board is provided with a sufficient time to evaluate unsolicited take-over bids and to explore and develop alternatives to maximize unitholder value; AND WHEREAS, in order to continue implementation of the Rights Plan, the Board has: (a) confirmed the distribution of one right (a "Right") in respect of each Trust Unit (as hereinafter defined) outstanding at the close of business on March 5, 1999 (the "Record Time"), such distribution having been made to unitholders of record at the Record Time; and - 1 - (b) confirmed and authorized the issuance of one Right in respect of each Trust Unit issued after the Record Time and prior to the earlier of the Separation Time (as hereinafter defined) and the Expiration Time (as hereinafter defined); AND WHEREAS each Right entitles the holder thereof after the Separation Time to purchase securities of the Fund pursuant to the terms and subject to the conditions set forth herein; AND WHEREAS the Fund desires to confirm its appointment of the Rights Agent to act on behalf of the Fund, and the Rights Agent is willing to continue to so act, in connection with the issuance, transfer, exchange and replacement of Rights Certificates (as hereinafter defined), the exercise of Rights and other matters referred to herein; NOW THEREFORE in consideration of the premises and the respective agreements set forth herein, the parties hereby agree as follows: ARTICLE 1 DEFINITIONS 1.1 Definitions For purposes of this Agreement, the following terms have the meanings indicated: (a) "Acquiring Person" shall mean any Person who is the Beneficial Owner of 20% or more of the outstanding Trust Units of the Fund; provided, however, that the term "Acquiring Person" shall not include: (i) the Fund or any Subsidiary of the Fund; (ii) any Person who becomes the Beneficial Owner of 20% or more of the outstanding Trust Units of the Fund as a result of any one or a combination of: (A) an acquisition or redemption by the Fund of Trust Units of the Fund which, by reducing the number of Trust Units outstanding, increases the proportionate number of Trust Units Beneficially Owned by such Person to 20% or more of the Trust Units of the Fund then outstanding; (B) Trust Unit acquisitions made pursuant to a Permitted Bid ("Permitted Bid Acquisitions"); (C) acquisitions of Trust Units (1) in respect of which the Board has waived the application of Section 3.1 pursuant to subsections 5.1(b), 5.1(c) or 5.1(d); or (2) which are made as an intermediate step in a series of related transactions in connection with an acquisition by the Fund or its Subsidiaries of a Person or assets, provided that the acquiror of such Trust Units distributes or is deemed to distribute such Trust Units to its securityholders within 10 Business Days of the completion of such acquisition, and following such distribution no Person has become the Beneficial Owner of 20% of more of the Trust Units of the Fund then outstanding; or (3) which were made on or prior to the Effective Date; or (4) which were made pursuant to a distribution reinvestment plan of the Fund; or (5) pursuant to the receipt or exercise of rights issued by the Fund to all the holders of the Trust Units to subscribe for or purchase Trust Units or Convertible Securities, provided that such rights are acquired directly from the Fund and not from any other Person and provided that the Person does not thereby acquire a greater percentage of Trust Units or Convertible Securities so offered than the Person's percentage of Trust Units or Convertible Securities beneficially owned immediately prior to such acquisition; or (6) pursuant to a distribution by the Fund of Trust Units or Convertible Securities made pursuant to a prospectus, provided that the Person does not thereby acquire a greater percentage of Trust Units or Convertible Securities so offered than the Person's percentage of Trust Units or Convertible Securities beneficially owned immediately prior to such acquisition; or (7) pursuant to a distribution by the Fund of Trust Units or Convertible Securities by way of a private placement by the Fund or a securities exchange take-over bid circular or upon the exercise by an individual employee of trust unit options or rights granted under a trust unit option or rights incentive plan of the Fund or rights to purchase securities granted under a trust unit purchase plan of the Fund, provided that (i) all necessary stock exchange approvals for such private placement, take-over bid, trust unit option or rights incentive plan or trust unit purchase plan have been obtained and such private placement, take-over bid, trust unit option or rights incentive plan or trust unit purchase plan complies with the terms and conditions of such approvals and (ii) such Person does not become the Beneficial Owner of more than 25% of the Trust Units outstanding immediately prior to the distribution, and in making this determination the Trust Units to be issued to such Person in the distribution shall be deemed to be held by such Person but shall not be included in the aggregate number of outstanding Trust Units immediately prior to the distribution; or (8) pursuant to an amalgamation, merger, business combination or other similar transaction (statutory or otherwise, but for greater certainty not including a Take-over Bid) requiring approval by the Fund's unitholders ("Exempt Acquisitions"); - 2 - (D) the acquisition of Trust Units upon the exercise of Convertible Securities received by such Person pursuant to a Permitted Bid Acquisition, Exempt Acquisition or a Pro Rata Acquisition (as defined below) ("Convertible Security Acquisitions"); or (E) acquisitions as a result of a distribution of Trust Units or a Trust Unit split or other event pursuant to which such Person receives or acquires Trust Units or Convertible Securities on the same pro rata basis as all other holders of Trust Units of the same class ("Pro Rata Acquisitions"); provided, however, that if a Person shall become the Beneficial Owner of 20% or more of the Trust Units of the Fund then outstanding by reason of any one or a combination of (i) Trust Unit acquisitions or redemptions by the Fund or (ii) Permitted Bid Acquisitions or (iii) Exempt Acquisitions or (iv) Convertible Security Acquisitions or (v) Pro Rata Acquisitions and, after such Trust Unit acquisitions or redemptions by the Fund, Permitted Bid Acquisitions, Exempt Acquisitions, Convertible Security Acquisitions or Pro Rata Acquisitions, such Person subsequently becomes the Beneficial Owner of more than an additional 1.00% of the number of Trust Units of the Fund outstanding other than pursuant to any one or a combination of Trust Unit acquisitions or redemptions of Trust Units by the Fund, Permitted Bid Acquisitions, Exempt Acquisitions, Convertible Security Acquisitions or Pro Rata Acquisitions, then as of the date of any such acquisition such Person shall become an "Acquiring
